Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION 15 Mountain View Road, Warren, New Jersey 07059 BOND NAME OF ASSURED (including its Bond Number: Subsidiaries ): 82047441 MGI FUNDS FEDERAL INSURANCE COMPANY Incorporated under the laws of 99 HIGH STREET Indiana a stock insurance company herein called the COMPANY BOSTON, MA 02110 Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204- 1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on June 30, 2009 to 12:01 a.m. on June 30, 2010 ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If  Not Covered
